DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/03/2020.  The concurrently filed preliminary amendment has been entered.  Claims 1-15 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR 1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Objection – Specification
	The disclosure is objected to because of the following informalities: a typographical error is noted at page 9, line 8: “alky” should read –alkyl--; further, all references to “FIG. 1” (see, e.g., page 2, line 22 and page 27, line 6) should be amended to refer to –the figure-- for consistency with the corrected drawing sheet required supra.  
	Appropriate correction of the specification is required. 

Allowable Subject Matter
	Claims 1-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Pending claims are deemed to distinguish over the closest prior art as represented by Jachimowicz et al (US 4558101) and Laskowski et al (WO 2019/177953 A1).  
Applicants claim a nitrogen-containing multi-block copolymer comprising: 
at least one A block comprising polyisoprene having isoprene repeat units and wherein no more than 1 mole percent of the isoprene repeat units are aminated; and
at least one B block comprising amino-functionalized polybutadiene, the amino-functionalized polybutadiene comprising pendant groups of Formula (I-A)
*-CH2CH2CH2-NR1R2
	(I-A) 
wherein
R1 is hydrogen, alkyl, or aryl and R2 is an alkyl or aryl; or
R1 and R2 together with the nitrogen to which they are both attached form a heterocyclic ring having 0 to 2 additional heteroatoms selected from nitrogen or oxygen;
and
an asterisk (*) denotes the point of attachment of the pendant groups to a carbon atom in the polymeric backbone.
(Claim 1)
Applicants further claim a method for making a nitrogen-containing multi-block copolymer comprising:
providing or obtaining a precursor multi-block copolymer comprising
at least one A block comprising polyisoprene; and
at least one B block comprising polybutadiene, wherein the polybutadiene has pendant vinyl groups of formula *-CH=CH2 and wherein an asterisk (*) denotes the point of attachment of each pendant group to a carbon atom in the polymeric backbone; and
hydroformylating and reductively aminating the precursor multi-block copolymer in the presence of at least one transition metal catalyst to form the nitrogen-containing multi-block copolymer, wherein then the nitrogen-containing multi-block copolymer comprises
at least one A block comprising polyisoprene having isoprene repeat units and wherein no more than 1 mole percent of the isoprene repeat units are aminated; and
at least one B block comprising an amino-functionalized polybutadiene 
having pendant groups of Formula (I-A)
	*-CH2CH2CH2-NR1R2

wherein
R1 is hydrogen, alkyl, or aryl and R2 is an alkyl or aryl; or
R1 and R2 together with the nitrogen to which they are both attached form a heterocyclic ring having 0 to 2 additional heteroatoms selected from nitrogen or oxygen.
(Claim 13)
Jachimowicz et al is directed to a process of forming polymeric products having a high degree of alkylene alkylamine pendant groups by contacting, in a liquid media, a polymer having unsaturated groups therein, a primary or secondary amine, carbon monoxide and hydrogen gas in presence of a Group VIII organometallic compound (Abs., Col. 2, ll. 5-12).  The patentees detail the synthesis of a series of products formed from polybutadiene with a variety of amines such as morpholine, dimethylamine and cyclohexylamine (Examples 1-7).   However, no specific teaching is provided to synthesizing the products from a multi-block copolymer comprising blocks of polyisoprene and polybutadiene.  Further, while copolymers having polybutadiene segments such as, for example, copolymers of poly(butadiene-isoprene) are mentioned among exemplary olefinic containing polymers useful in the disclosed process (Col. 3, ll. 49-55), the patentees are completely silent as to the degree of amination of isoprene repeat units one might expect if the disclosed process were applied to a block copolymer comprising polybutadiene and polyisoprene segments. Therefore, Jachimowicz et al fail to teach or adequately suggest how to make the instant nitrogen-containing multi-block copolymer comprising at least one A block comprising polyisoprene having isoprene repeat units and wherein “no more than 1 mole percent of the isoprene repeat units are aminated,” per present claims 1 and 13.   
Laskowski et al is directed to a method of making a hydrogenated nitrogen-containing copolymer and the resulting hydrogenated nitrogen-containing copolymer (pages 1-3).  As broadly disclosed, the method comprises a step of obtaining or providing a precursor copolymer that is a 2 attached to the hydrocarbon backbone; and hydroformylating and reductively aminating the precursor copolymer in the presence of at least one transition metal catalyst to provide a first aminated copolymer, wherein the first aminated copolymer comprises 1) a hydrocarbon backbone, wherein the hydrocarbon backbone has carbon-carbon double bonds: and 2) nitrogen-containing pendant groups attached to the hydrocarbon backbone, the nitrogen-containing pendant groups being of Formula (1A) and Formula (1B).  The disclosed Formula (1A) and (1B) correspond to Applicants’ Formula (I-A) and (I-B), respectively.  Laskowski et al in Preparatory Examples 1-4, 7 and 11-13 describe synthesis of the first aminated copolymer by aminomethylation of various styrene-butadiene-styrene block copolymers.  Laskowski et al broadly teach that the precursor copolymer can include repeat units of 1,4-butadiene and/or styrene, and can be a random copolymer or block copolymer (pages 7-9).  However, Laskowski et al fail to teach or suggest providing a first aminated multi-block copolymer from a precursor multi-block copolymer comprising at least one A block comprising polyisoprene. In consequence, Laskowski et al cannot be found to teach or adequately suggest how to make the instant nitrogen-containing multi-block copolymer comprising at least one A block comprising polyisoprene having isoprene repeat units and wherein “no more than 1 mole percent of the isoprene repeat units are aminated,” per present claims 1 and 13.   
Furthermore, as of the date of this Office action, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Jachimowicz et al or Laskowski et al to render the present invention anticipated or obvious to one of ordinary skill in the art.

Conclusion
	This application is in condition for allowance except for the following formal matters:
Objections to the drawing and specification as detailed supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 0.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-04-21